PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
UTRO et al.
Application No. 15/900,048
Filed: 20 Feb 2018
For: SINGLE SAMPLE GENETIC CLASSIFICATION VIA TENSOR MOTIFS
:
:
:
:	DECISION ON PETITION
:
:
:


This is a response to the petition under 37 CFR 1.59(b), filed May 12, 2021, to expunge information from the above identified application.

The petition is dismissed.

Petitioner requests that the terminal disclaimer, filed on May 11, 2021, be expunged from the above identified application.  The petition submits that this information was unintentionally submitted in the above identified application.
In accordance with MPEP 1490 Part VIII.A., if timely requested, a recorded terminal disclaimer may be withdrawn before the application in which it is filed issues as a patent.  Under appropriate circumstances, consistent with the orderly administration of the examination process, the nullification of a recorded terminal disclaimer may be addressed by filing a petition under 37 CFR 1.182 requesting withdrawal of the recorded terminal disclaimer.  Accordingly, the petition under 37 CFR 1.59(b) is dismissed without prejudice to filing a petition under 37 CFR 1.182 requesting withdrawal of the recorded terminal disclaimer, as expungement is not the appropriate avenue to address a terminal disclaimer.  
Petitioner should note that currently, this application is being processed for issuance and the filing of a petition does not stay issuance.  See 37 CFR 1.181(f).  In the event that petitioner desires to address this matter in a petition under 37 CFR 1.182, petitioner may wish to pursue deferral of the issuance under 37 CFR 1.314 or, if appropriate, withdraw of the application from issuance under 37 CFR 1.313.



Telephone inquiries concerning this communication should be directed to the undersigned at (571) 272-6692.

/Christopher Bottorff/

Christopher Bottorff
Petitions Examiner
Office of Petitions